DETAILED ACTION
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
2.		Claims 1-20 have been examined in this application.  
		This communication is the first action on the merits.

Third-Party Submission
3.		The Third-Party Submission document filed on 02/07/2022 complies with the 	provisions of 37 CFR 1.290 and is considered by the Examiner. 

Priority
4. 		The Examiner has noted the Applicants claiming Priority from Provisional 	Application 62/993,657 filed 03/23/2020. 

Claim Objections
5.		Claim 7 is objected to because of the following informalities:  
	(A).	Claim 7 recites the limitation: “generating [[ a third audit result 	based 	on the third evidence data.” Examiner suggests to Applicant to delete the phrase “an audit 	result” as similarly shown and phrased in Dependent Claim 17. Therefore, the limitation in Claim 	7 should read as follows: “generating a third audit result based on the third evidence data.”
		Appropriate correction is required.

Claim Rejections - 35 USC § 101
6.		According to the New 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) submitted on January 7, 2019 as well as the October 2019 Update: Subject Matter Eligibility, Examiner provides his 35 U.S.C. 101 analysis for Claims 1-20 shown below.

7.		35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

8.		Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Step 1: Claims 1-20 are each focused to a statutory category namely, a “method” or a “process” (Claims 1-10), a “system” or an “apparatus” (Claims 11-20). 
Step 2A Prong One: Independent Claims 1 and 11 recite limitations that set forth the abstract idea(s), namely (see in bold except where strikethrough):
“” (see Independent Claim 11);
“” (see Independent Claim 11);
“processing a first standard to generate first collection instructions that, when executed, obtain evidence data corresponding to a first plurality of evidence types ”;
		“receiving a request to perform an audit operation, related to the first standard ” (see Independent Claims 1 	and 11);
		“determining first selected instructions, of a set of collection instructions comprising the 	first collection instructions, that are associated with at least one evidence type associated with 	the audit operation” (see Independent Claims 1 and 11);
		“executing the first selected instructions to obtain first evidence data ” (see Independent Claims 1 and 11);
		“generating an audit result based on the first evidence data” (see Independent Claims 1 	and 11);
		“” (see Independent Claim 1)
These abstract idea limitations (as identified above in bold), under their broadest reasonable interpretation of the claims as a whole, cover performance of their limitations as “Certain Method of Organizing Human Activities”, which pertains to (1) managing personal behavior or relationships or interactions between people (including social activities and/or teachings and/or following rules or instructions) and/or (2) commercial interactions (including business relations).
Additionally and/or alternatively, these abstract idea limitations (as identified above in bold), under their broadest reasonable interpretation of the claims as a whole, cover performance of their limitations as “Mental Processes” which pertains to (3) concepts performed in the human mind (including observation(s) and/or evaluation(s) and/or judgment(s)) and/or (4) via the use of physical aids by pen to paper.
According to MPEP § 2106.04(a)(2) this provides further explanation on the abstract idea groupings. It should be noted that these groupings are not mutually exclusive, i.e., some claims recite limitations that fall within more than one grouping or sub-grouping. Accordingly, examiners should identify at least one abstract idea grouping, but preferably identify all groupings to the extent possible, if a claim limitation(s) is determined to fall within multiple groupings and proceed with the analysis in Step 2A Prong Two.
That is, other than reciting (e.g., “one or more hardware processors”, “memory”, “computer system”, “cloud service provider system”, and “first cloud environment”) nothing in the claim elements precludes the steps from being performed as “Certain Methods of Organizing Human Activities” which pertains to (1) managing personal behavior or relationships or interactions between people (including social activities and/or teachings and/or following rules or instructions) and/or (2) commercial interactions (including business relations) and/or “Mental Processes” which pertains to (3) concepts performed in the human mind (including observation(s) and/or evaluation(s) and/or judgment(s)) and/or (4) via the use of physical aids by pen to paper.
It is important to note that according to MPEP § 2106.04 (a) (2) II, ¶ 6 certain activities between a person and a computer may fall within “Certain Methods of Organizing Human Activities” Grouping. This grouping encompasses both activity of a single person and activity that involves multiple people. Thus, some interactions between a person and a computer may fall within this grouping.
According to October 2019 Update: Subject Matter Eligibility: “Claims can recite a mental process even if they are claimed as being performed on a computer. Suggestions were made that an examiner should determine that a claim, when given its broadest reasonable interpretation, recites a mental process only when the claim is performed entirely in the human mind. After consideration, this suggestion will not be adopted, and the current “mental processes” grouping in the 2019 PEG will be retained, since it is consistent with current case law. The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind” (emphasis added).
By way of example, examiners may review the specification to determine if the underlying claimed invention is described as a concept that is performed in the human mind and applicant is merely claiming that concept performed 1) on a generic computer (e.g., see Applicant’s Specification ¶ [0132-0133] denoting: “One or more general purpose hardware processors programmed to perform the techniques described herein pursuant to program instructions in firmware, memory, other storage, or a combination.”), 2) in a computer environment (e.g., see Applicant’s Specification ¶ [0032] denoting: “The evidence collection module 106 may collect evidence data from a customer environment 122 deployed at a cloud service provider system 120 on behalf of a customer. The customer has control over the customer environment 122. For example, the customer may own and/or control a customer computer system 140 from which agents of the customer operate the customer environment 122 as a live production environment that makes a service and/or application available to end-user client devices 130.”) or 3) is merely using a computer as a tool to perform the concept (e.g., see Applicant’s Specification ¶ [0035] denoting: “For example, in a cloud platform managed by a cloud service provider, an environment may include the set of resources necessary to execute the application and/or service within the cloud platform. A cloud service provider may provide other parties with a cloud-based platform that supports the deployment of cloud environments, such as but not limited to virtual machines, containers, and the like.”). Therefore, based in these situations, these claim(s) are considered to recite a mental process.
Moreover, the mere recitation of computer components such as (e.g., “one or more hardware processors”, “computer system”, and “memory”, etc…) does not take the claims out of “Certain Methods of Organizing Human Activities” and/or “Mental Processes” groupings.
Dependent Claims 2-10 and 12-20:
The additional limitations of the claimed invention merely narrow the previously recited abstract idea limitations and are further directed to additional abstract ideas such as “Certain Methods of Organizing Human Activities” and/or “Mental Processes” Groupings as described in Claims 1 and 11. 
Additional details will be now investigated more granularly below. For now, Examiner submits that there is a preponderance of legal evidence for the claims reciting, describing or at least setting forth the abstract exception.
[Step 2A Prong 1 = Yes, Claims 1-20 recite an abstract idea. Therefore, Examiner proceeds onto Step 2A Prong 2 of the 35 U.S.C. 101 analysis.]. 
Step 2A Prong Two: The claims recite the combination of additional elements of (in bold):
“one or more hardware processors” (see Independent Claim 11);
“at least one memory coupled to the one or more hardware processors and storing one or more instructions which, when executed by the one or more hardware processors, cause the one or more hardware processors to” (see Independent Claim 11);
“processing a first standard to generate first collection instructions that, when executed, obtain evidence data corresponding to a first plurality of evidence types from cloud environments deployed at a cloud service provider system”;
		“receiving a request to perform an audit operation, related to the first standard and a 	first cloud environment deployed at the cloud service provider system” (see Independent Claims 	1 and 11);
		“determining first selected instructions, of a set of collection instructions comprising the 	first collection instructions, that are associated with at least one evidence type associated with 	the audit operation” (see Independent Claims 1 and 11);
		“executing the first selected instructions to obtain first evidence data on the first cloud 	environment from the cloud service provider system” (see Independent Claims 1 and 11);
		“generating an audit result based on the first evidence data” (see Independent Claims 1 	and 11);
		“wherein the method is performed on a computer system comprising one or more 	processors” (see Independent Claim 1)
Independent Claims 1 and 11 recite additional elements that as a whole do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The additional elements include (e.g., “one or more hardware processors”, “memory”, “computer system”, “cloud service provider system”, and “first cloud environment”) in conjunction with the limitations are no more than mere instructions to “apply” the exception using computer components (see MPEP § 2106.05 (f)). Additionally and/or alternatively, the claims as a whole are limited to a particular technological environment or field of use by monitoring and analyzing evidence data associated with an auditing operation and generating an auditing results based on the evidence data in a business enterprise environment utilized for auditing purposes (see MPEP § 2106.05 (h)).
Additionally and/or alternatively certain limitations in Independent Claims 1 and 11 reflect (1) mere data gathering (e.g., such as “receiving a request to perform an audit operation, related to the first standard and a first cloud environment deployed at the cloud service provider system” (see Independent Claims 1 and 11)) and (2) mere data outputting (e.g., such as “generating an audit result based on the first evidence data” (see Independent Claims 1 and 11)) reminiscent of insignificant extra-solution activities (see MPEP § 2106.05 (g)).
Dependent Claims 2-10 and 12-20 recite additional elements such as (e.g., “API call”, “third cloud environment”, “control objects”, “evidence objects”, “database”, “second cloud service provider system”, “second cloud environment”, “customer interface”, “customer computer system”, “cloud service provider system”, “first cloud environment”, etc…) in conjunction with the limitations, are no more than mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). Additionally and/or alternatively, the claims as a whole are limited to a particular technological environment or field of use by monitoring and analyzing evidence data associated with an auditing operation and generating an auditing results based on the evidence data in a business enterprise environment utilized for auditing purposes (see MPEP § 2106.05 (h)).
Additionally and/or alternatively certain limitations in Dependent Claims 3, 5, 7, 13, 15 and 17 reflect (1) mere data gathering (e.g., such as “receiving a second request to perform a second audit operation, related to the second standard and a second cloud environment deployed at the cloud service provider system” (see Dependent Claims 5 and 15) and “receive a third request to perform a third audit operation, related to the first standard and a third cloud environment deployed at the second cloud service provider system” (see Dependent Claims 7 and 17)) and (2) mere data outputting (e.g., such as “displaying the audit result in the customer interface” (see Dependent Claims 3 and 13); “generating a second audit result based on the second evidence data” (see Dependent Claims 5 and 15); “generating an audit result a third audit result based on the third evidence data” (see Dependent Claims 7 and 17)) reminiscent of insignificant extra-solution activities (see MPEP § 2106.05 (g)).
The underlining abstract considerations would remain the same regardless of the field of use or technological environment to which it is applies. Merely narrowing the abstract exception to such computerized field of use or technological environment does not integrate the abstract idea into a practical application no matter of the resource manipulation in the respective field.
Therefore, these claims as a whole do not amount to a “practical application” for the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
[Step 2A Prong 2 = Yes, Claims 1-20 are directed to the abstract idea and do not recite additional elements that integrate into a practical application. Therefore, Examiner proceeds onto Step 2B of the 35 U.S.C. 101 analysis.]. 
	Step 2B: Claims 1-20 and their underlining limitations, steps, features and terms, are further inspected by the Examiner under the current examining guidelines, and found, both individually and as a whole not to include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims amount to no more than recitation of ubiquitous structure recited at a high level such as: “one or more hardware processors” (e.g., see Applicant’s Specification ¶ [0132-0133] denoting: “One or more general purpose hardware processors programmed to perform the techniques described herein pursuant to program instructions in firmware, memory, other storage, or a combination.”); “memory” (e.g., see Applicant’s Specification ¶ [0134-0135] denoting: (“Computer system 600 may further include one or more units of read-only memory (ROM) 608 or other static storage coupled to bus 602 for storing information and instructions for processor/s 604 that are either always static or static in normal operation but reprogrammable.”); “computer system” (e.g., see Applicant’s Specification ¶ [0030-0032]) and “cloud environment” (e.g., see Applicant’s Specification ¶ [0035] & ¶ [0037]]), etc…). The limitations are directed to limitations referenced in MPEP § 2106.05I.A. that are not enough to qualify as significantly more when recited in a claim with an abstract idea including adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, and generally linking the use of the judicial exception to a particular technological environment or field of use. 
Independent Claims 1 and 11 recite additional elements that are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exceptions. The additional elements include (e.g., “one or more hardware processors”, “memory”, “computer system”, “cloud service provider system”, and “first cloud environment”) in conjunction with the limitations, are no more than mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). Additionally and/or alternatively, the claims as a whole are limited to a particular technological environment or field of use by monitoring and analyzing evidence data associated with an auditing operation and generating an auditing results based on the evidence data in a business enterprise environment utilized for auditing purposes (see MPEP § 2106.05 (h)).
Additionally and/or alternatively certain limitations in Independent Claims 1 and 11 reflect (1) mere data gathering (e.g., such as “receiving a request to perform an audit operation, related to the first standard and a first cloud environment deployed at the cloud service provider system” (see Independent Claims 1 and 11)) and (2) mere data outputting (e.g., such as “generating an audit result based on the first evidence data” (see Independent Claims 1 and 11)) reminiscent of insignificant extra-solution activities (see MPEP § 2106.05 (g)).
Dependent Claims 2-10 and 12-20 recite additional elements that are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exceptions. The additional elements include (e.g., “API call”, “third cloud environment”, “second cloud service provider system”, “control objects”, “evidence objects”, “database”,  “second cloud environment”, “customer interface”, “customer computer system”, “cloud service provider system”, “first cloud environment”, etc…) in conjunction with the limitations, are no more than mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). Additionally and/or alternatively, the claims as a whole are limited to a particular technological environment or field of use by monitoring and analyzing evidence data associated with an auditing operation and generating an auditing results based on the evidence data in a business enterprise environment utilized for auditing purposes (see MPEP § 2106.05 (h)).
Additionally and/or alternatively certain limitations in Dependent Claims 3, 5, 7, 13, 15 and 17 reflect (1) mere data gathering (e.g., such as “receiving a second request to perform a second audit operation, related to the second standard and a second cloud environment deployed at the cloud service provider system” (see Dependent Claims 5 and 15) and “receive a third request to perform a third audit operation, related to the first standard and a third cloud environment deployed at the second cloud service provider system” (see Dependent Claims 7 and 17)) and (2) mere data outputting (e.g., such as “displaying the audit result in the customer interface” (see Dependent Claims 3 and 13); “generating a second audit result based on the second evidence data” (see Dependent Claims 5 and 15); “generating an audit result a third audit result based on the third evidence data” (see Dependent Claims 7 and 17)) reminiscent of insignificant extra-solution activities (see MPEP § 2106.05 (g)).
Moreover, these claims do not amount to “significantly more” than the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) add a specific limitation other than what is well-understood, routine and conventional in the field; (6) add unconventional steps that confine the claim to a particular useful application; nor (7) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
Secondly, MPEP § 2106.05(d) ii court cases laws, see the following:
-> determining an estimated outcome, in light of MPEP § 2106.05 (d) ii citing among others: in light of MPEP § 2106.05 (d) ii citing among others: OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93. Receiving or transmitting data over a network, e.g., using the Internet to gather data, in light of MPEP § 2106.05 (d) ii citing among others: Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014). Performing Repetitive Calculations, in light of MPEP § 2106.05 (d) ii citing among others: Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012); Gathering statistics, in light of MPEP § 2106.05 (d) ii citing among others: OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93. Electronic recordkeeping, in light of MPEP § 2106.05 (d) ii citing among others: Alice Corp., 1344 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining “shadow accounts”); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).
Based on all these, Examiner finds that when viewed either individually or in combination, these additional claim element(s) do not provide meaningful limitation(s) that raise to the high standards of eligibility to transform the abstract idea(s) into a patent eligible application of the abstract idea(s) such that the claim(s) amounts to significantly more than the abstract idea(s) itself. Accordingly, Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea exception) without significantly more.
[Step 2B = No, Claims 1-20 does not provide an inventive concept significantly more than the abstract idea.]
The claims are ineligible.

Claim Rejections - 35 USC § 102
9.		The following is a quotation of the appropriate paragraphs of 35 U.S.C. 	102 that form 	the basis for the rejections under this section made in this Office action:
	A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

10.		Claims 1-20 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by US Patent 	Application (US 2018/0285887 A1) to Maung.
Regarding Independent Claim 1, Maung method for automated evidence collection teaches the following:
- processing a first standard to generate first collection instructions that, when executed, obtain evidence data corresponding to a first plurality of evidence types from cloud environments deployed at a cloud service provider system (see at least Maung: ¶ [0059] & ¶ [0106]. Maung notes that Fig.  4 discloses a rulebase (410) which contains rules, regulations, and other standard information, which is mapped (414) to compliance engine (103) which gathers evidence via an API (402). See also Maung at ¶ [0010] & Fig. 4.)
- receiving a request to perform an audit operation, related to the first standard and a first cloud environment deployed at the clouds service provider system (see at least Maung: ¶ [0059] & ¶ [0085]. Maung further discloses that the protocol can be used to request or process an audit report, and that the audit request can be raised by any source. See also Fig. 4 element 428; Fig. 5 elements 501, 502. Furthermore, Maung may be used on a cloud environment see at ¶ [0059].)
- determining first selected instructions, of a set of collection instructions comprising the first collection instructions, that are associated with at least one evidence type associated with the audit operation (see at least Maung: ¶ [0040] & ¶ [0073]. Maung discloses both the human process for auditing, ¶ [0062], as well as collecting evidence according to instructions which target at least one evidence type associated with the audit operation.)
- executing the first selected instructions to obtain first evidence data on the first cloud environment from the cloud service provider system (see at least Maung: ¶ [0062] & ¶ [0064]. Maung notes executing the evidence collection instructions to obtain evidence data from the target system. See also ¶ [0073] at Maung.)
- generating an audit result based on the first evidence data (see at least Maung: ¶ [0085] & Figs. 4-5. Maung notes generating an audit report and relaying the report to the requestor. See also Fig. 4 element 418 (audit report), Fig. 5 elements 526 (generate audit report) and 542 (relay report).)
- wherein the method is performed on a computer system comprising one or more processors (see at least Maung: ¶ [0125-0126] & Fig. 12A.  Maung discloses using a computer system comprising at least one processor such as data processor 1207. See also Fig. 12A depicting computer system capable of executing the embodiments of Maung.  Also see ¶ [0061] of Maung.)

Regarding Independent Claim 11, Maung system for automated evidence collection teaches the following:
- one or more hardware processors (see at least Maung: ¶ [0125-0126] & Fig. 12A. Maung notes Fig. 12A depicts a block diagram of an instance of a computer system 12A00 suitable for implementing embodiments of the present disclosure. Computer system 12A00 includes a bus 1206 or other communication mechanism for communicating information. The data processor is shown as 1207 in Fig. 12A. Also see ¶ [0061] of Maung.)
- at least one memory (see at least Maung: ¶ [0125-0126] & Fig. 12A. Maung notes that a system memory (e.g., main memory 1208, or an area of random access memory (RAM)), a non-volatile storage device or non-volatile storage area (e.g., read-only memory 1209).) coupled to the one or more hardware processors (see at least Maung: ¶ [0125-0126] & Fig. 12A. Maung notes Fig. 12A depicts a block diagram of an instance of a computer system 12A00 suitable for implementing embodiments of the present disclosure. Computer system 12A00 includes a bus 1206 or other communication mechanism for communicating information. The data processor is shown as 1207 in Fig. 12A. Also see ¶ [0061] of Maung.) and storing one or more instructions which, when executed by the one or more hardware processors (see at least Maung: ¶ [0125-0126] & Fig. 12A. Maung notes Fig. 12A depicts a block diagram of an instance of a computer system 12A00 suitable for implementing embodiments of the present disclosure. Computer system 12A00 includes a bus 1206 or other communication mechanism for communicating information. The data processor is shown as 1207 in Fig. 12A. Also see ¶ [0061] of Maung.), cause the one or more hardware processors to: 
- process a first standard to generate first collection instructions that, when executed, obtain evidence data corresponding to a first plurality of evidence types from cloud environments deployed at a cloud service provider system (see at least Maung: ¶ [0059] & ¶ [0106]. Maung notes that Fig.  4 discloses a rulebase (410) which contains rules, regulations, and other standard information, which is mapped (414) to compliance engine (103) which gathers evidence via an API (402). See also Maung at ¶ [0010] & Fig. 4.)
- receive a request to perform an audit operation, related to the first standard and a first cloud environment deployed at the clouds service provider system (see at least Maung: ¶ [0059] & ¶ [0085]. Maung further discloses that the protocol can be used to request or process an audit report, and that the audit request can be raised by any source. See also Fig. 4 element 428; Fig. 5 elements 501, 502. Furthermore, Maung may be used on a cloud environment see at ¶ [0059].)
- determine first selected instructions, of a set of collection instructions comprising the first collection instructions, that are associated with at least one evidence type associated with the audit operation (see at least Maung: ¶ [0040] & ¶ [0073]. Maung discloses both the human process for auditing, ¶ [0062], as well as collecting evidence according to instructions which target at least one evidence type associated with the audit operation.)
- execute the first selected instructions to obtain first evidence data on the first cloud environment from the cloud service provider system (see at least Maung: ¶ [0062] & ¶ [0064]. Maung notes executing the evidence collection instructions to obtain evidence data from the target system. See also ¶ [0073] at Maung.)
- generate an audit result based on the first evidence data (see at least Maung: ¶ [0085] & Figs. 4-5. Maung notes generating an audit report and relaying the report to the requestor. See also Fig. 4 element 418 (audit report), Fig. 5 elements 526 (generate audit report) and 542 (relay report).)

Regarding Dependent Claims 2 and 12, Maung method / system for automated evidence collection teaches the limitations of Independent Claims 1 and 11 above, and Maung further teaches the method / system for automated evidence collection comprising:
	- wherein the request is generated when an entity that controls the first cloud environment 	initiates an audit to determine whether the entity satisfies the first standard (see at least Maung:  	¶ [0064] & ¶ [0085]. Maung teaches receiving an audit request from any potential source. ¶ 	[0085]; see also ¶ [0064] (disclosing that the entity may instantaneously gauge compliance / non-	compliance with respect to a set of controls and/or measures.)

Regarding Dependent Claims 3 and 13, Maung method / system for automated evidence collection teaches the limitations of Independent Claims 1 and 11 above, and Maung further teaches the method / system for automated evidence collection comprising:
- providing a customer interface to a customer computer system, wherein the request to perform the audit operation is generated using the customer interface (see at least Maung: ¶ [0064] & ¶ [0065-0067]. Maung teaches an audit portal through which a user may view the audit results. ¶ [0064]; see also ¶ [0065-0067] (disclosing audit portal front end user interface which can show collected data, audit results, and other information.)
- displaying the audit result in the customer interface (see at least Maung: ¶ [0064] & ¶ [0065-0067]. Maung teaches displaying the audit results via the audit portal.)

Regarding Dependent Claims 4 and 14, Maung method / system for automated evidence collection teaches the limitations of Independent Claims 1 and 11 above, and Maung further teaches the method / system for automated evidence collection comprising:
- processing a second standard to generate second collection instructions that, when executed, obtain evidence data corresponding to a second plurality of evidence types from cloud environments deployed at a cloud service provider system (see at least Maung:  ¶ [0040] & ¶ [0073]. Maung teaches that its evidence collection instructions can be based on various regulations. Specifically, any number of industry-specific standards and/or regulations can be implemented with Maung’s compliance engine. ¶ [0010] & ¶ [0106]. See also Fig. 4 elements 408, 410, 414; Fig. 5 elements 513, 514. Maung teaches collecting evidence information based on these standards see at ¶ [0040] & ¶ [0073].)
- wherein the set of collection instructions comprises the second collection instructions (see at least Maung: ¶ [0062] & ¶ [0064]. Maung teaches executing its evidence collection instructions. See also Maung at ¶ [0073].)

Regarding Dependent Claims 5 and 15, Maung method / system for automated evidence collection teaches the limitations of Claims 1, 4, 11 and 14 above, and Maung further teaches the method / system for automated evidence collection comprising:
	- receiving a second request to perform a second audit operation, related to the second standard and a second cloud environment deployed at the cloud service provider system (see at least Maung: Fig. 1B & ¶ [0085]. Maung teaches receiving audit requests. See also Fig. 2.)
- determining second selected instructions, of the set of collection instructions, that are associated with at least one evidence type associated with the second audit operation (see at least Maung: ¶ [0040] & ¶ [0062]. Maung teaches both the human process for auditing as well as collecting evidence according to instructions which target at least one evidence type associated with the audit operation. See also ¶ [0073] of Maung.)
- executing the second selected instructions to obtain second evidence data on the second cloud environment from the cloud service provider system (see at least Maung: ¶ [0062] & ¶ [0064]. Maung teaches executing the evidence collection instructions to obtain evidence data from the target system. See also ¶ [0073] of Maung.)
- generating a second audit result based on the second evidence data (see at least Maung: ¶ [0085] & Figs. 4-5. Maung teaches generating an audit report and relaying the report to the requestor. See also Fig. 4 element 418 (audit report), Fig. 5 elements 526 (generate audit report) and 542 (relay report).)

Regarding Dependent Claims 6 and 16, Maung method / system for automated evidence collection teaches the limitations of Independent Claims 1 and 11 above, and Maung further teaches the method / system for automated evidence collection comprising:
	- wherein processing the first standard further comprises generating third collection instructions that, when executed, obtain evidence data corresponding to the first plurality of evidence types from cloud environments deployed at a second cloud service provider system (see at least Maung: ¶ [0010] & ¶ [0073]. Maung teaches that its evidence collection instructions can be based on various regulations. Any number of industry-specific standards and/or regulations can be implemented with Maung’s compliance engine. See also Fig. 4 elements 408, 410, 414; Fig. 5 elements 513, 514. Maung teaches collecting evidence information based on these standards (see at Maung: ¶ [0040] & Figs. 4-5.)

	- wherein the set of collection instructions comprises the third collection instructions (see at least Maung: ¶ [0062] & ¶ [0064]. Maung teaches executing its evidence collection instructions. See also ¶ [0073].)

Regarding Dependent Claims 7 and 17, Maung method / system for automated evidence collection teaches the limitations of Claims 1, 6, 11 and 16 above, and Maung further teaches the method / system for automated evidence collection comprising:
	- receiving a third request to perform a third audit operation, related to the first standard and a third cloud environment deployed at the second cloud service provider system (see at least Maung: ¶ [0085]. Maung teaches receiving audit requests. See also Fig. 1B and Fig. 2 of Maung.)
	- determining third selected instructions, of the set of collection instructions, that are associated with at least one evidence type associated with the third audit operation (see at least Maung: ¶ [0040] & ¶ [0062]. Maung teaches both the human process for auditing, as well as collecting evidence according to instructions which target at least one evidence type associated with the audit operation. See also ¶ [0073] of Maung.)
	- executing the third selected instructions to obtain third evidence data on the third cloud environment from the second cloud service provider system (see at least Maung: ¶ [0062] & ¶ [0064]. Maung teaches executing the evidence collection instructions to obtain evidence data from the target system. See also ¶ [0073] of Maung.)
- generating a third audit result based on the third evidence data (see at least Maung: ¶ [0085] & Figs. 4-5. Maung teaches generating an audit report and relaying the report to the requestor. See also Fig. 4 element 418 (audit report), Fig. 5 elements 526 (generate audit report) and 542 (relay report).)

Regarding Dependent Claims 8 and 18, Maung method / system for automated evidence collection teaches the limitations of Independent Claims 1 and 11 above, and Maung further teaches the method / system for automated evidence collection comprising:
	- wherein the first collection instructions includes an API call to the cloud service provider system 	to collect evidence data of at least one evidence type (see at least Maung: ¶ [0071-0073]. Maung 	notes that the compliance engine, which carries out the evidence collection and other activities, 	uses an API to communicate with the service providers, though it does not need to use an API in 	every case.)
	- wherein executing the first selected instructions includes executing the API call (see at least 	Maung: ¶ [0071-0073] & Fig. 4. Maung notes that the API layer is used when the rulebase is 	accessed, or whenever data is collected. See also Fig. 4 element 402 (control layer API, which 	interfaces with the compliance rulebase 410 and the evidence log 412, and is used to detect 	compliance events 406 by the compliance engine 103.)

Regarding Dependent Claims 9 and 19, Maung method / system for automated evidence collection teaches the limitations of Independent Claims 1 and 11 above, and Maung further teaches the method / system for automated evidence collection comprising:
- maintaining a database for a plurality of processed standards comprising the first standard (see at least Maung: Fig. 4. Maung teaches a database of processed standards. Fig. 4 (Compliance Rulebase 410).)
- wherein the database comprises a plurality of control objects associated with the plurality of standards and a plurality of evidence objects associated with the plurality of control objects (see at least Maung: ¶ [0096] & Fig. 4. Maung teaches an evidence database. Fig. 4 (Evidence Log 412). Maung further discloses stored mapping tables which associate the standards.)

Regarding Dependent Claims 10 and 20, Maung method / system for automated evidence collection teaches the limitations of Independent Claims 1 and 11 above, and Maung further teaches the method / system for automated evidence collection comprising:
- generating an auditor interface for presenting the audit result and at least a portion of the first evidence data (see at least Maung: ¶ [0064-0067]. Maung discloses that it may use an auditor portal which an auditor may access. See also ¶ [0044-0045] of Maung.)
- providing the auditor interface to an auditing party (see at least Maung: ¶ [0064-0067]. Maung discloses that it may use an auditor portal which an auditor may access. See also ¶ [0044-0045] of Maung.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERICK HOLZMACHER whose telephone number is (571) 270-7853. The examiner can normally be reached on Monday-Friday 9:00 AM – 6:30 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-270-8853.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

		/DERICK J HOLZMACHER/		Patent Examiner, Art Unit 3623                                                                                                                                                                                                        

/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683